Citation Nr: 0104787	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left temple as a residual of mustard gas 
exposure.

2.  Entitlement to service connection for corneal opacities 
as a residual of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Sandra K. Foreman, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1994 and April 1995 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In January 1998, the veteran testified at a personal hearing 
before the undersigned Board Member. 

The Board notes that in a December 12, 2000, memorandum, the 
veteran's attorney asked to have the veteran's claims of 
service connection for head rash and fungus of the feet, 
groin, and legs readjudicated under the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000) 
(legislation removes the standard of the veteran having to 
submit a well-grounded claim for benefits).  As these issues 
are not properly before the Board, it must refer them to the 
RO for appropriate action.  See id.


REMAND

In the March 1994 rating decision, the RO denied service 
connection for a tumor of the left temple as a residual of 
mustard gas exposure.  In the April 1995 rating decision, the 
RO denied service connection for corneal opacities as a 
residual of mustard gas exposure.  The veteran appealed these 
decisions as to the claims for service connection for 
squamous cell carcinoma of the left temple and corneal 
opacities.

In an April 1998 decision, the Board denied service 
connection for squamous cell carcinoma of the left temple and 
corneal opacities, as residuals of mustard gas exposure, 
determining that the veteran had not submitted well-grounded 
claims for service connection.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (the Court).  The Board notes that there were 
numerous claims adjudicated by the Board in April 1998, which 
the veteran appealed as well.

In a July 2000 decision, the Court affirmed the Board 
decision as to all the claims, except the claims for service 
connection for squamous cell carcinoma of the left temple and 
corneal opacities as residuals of mustard gas exposure.  The 
Court agreed that the other claims were not well grounded, 
but determined that the claims for service connection for 
squamous cell carcinoma of the left temple and corneal 
opacities as residuals of mustard gas exposure were well 
grounded based upon the holding in Pearlman v. West, 11 Vet. 
App. 445, 447 (1998).  The Court noted that the veteran had 
testified he had been exposed to mustard gas at Fort F.E. 
Warren in Cheyenne, Wyoming, and in Santee, California, but 
that the RO had only sought information regarding the 
veteran's exposure from Fort F.E. Warren.  The Court then 
remanded the claims to the Board for further development.

Following the Court's decision, the veteran's attorney 
submitted a brief.  She stated that on behalf of the veteran, 
she had requested information from the United States Army 
Chemical and Biological Defense Command (CBDCOM) about 
mustard gas training at Santee, California in 1942 and at the 
Ford Ord location in California.  She stated she was informed 
that no information related to the area in Santee, California 
was available, and she submitted a copy of the October 2000 
letter she received from the CBDCOM.  The veteran's attorney 
asked that based upon this information, she requested that 
the Board consider the veteran's credibility in light of all 
the evidence of record.

Although this evidence seems to be that which the Court 
implied VA needed to obtain as to the claims on appeal, the 
Board is required by the law-of-the-case doctrine to comply 
with a Court order and must remand the veteran's claims for 
the development articulated in the decision.  See Browder v. 
Brown, 5 Vet. App. 268, 270 (1993) (once a matter has been 
decided by an appellate court, the lower tribunal "is 
without power to do anything which is contrary to either the 
letter or spirit of the mandate construed in light of the 
opinion of the court deciding the case." (quoting City of 
Cleveland v. Federal Power Commission, 182 U.S. App. D.C. 
346, 561 F.2d 344, 346 (D.C. Cir. 1977))).

Additionally, it must be noted that the veteran's attorney 
submitted that October 2000 letter without a waiver.  Thus 
even without the directive by the Court to remand the case, 
the Board cannot consider such evidence without prior RO 
review and consideration.  See 38 C.F.R. § 20.1304(c) (2000).

The Board notes that the author of the October 2000 letter 
stated she attached documents to the letter; however, the 
veteran's attorney has not submitted copies of those 
attachments.

Accordingly, in compliance with the July 2000 Court decision, 
the case is hereby REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his squamous 
cell carcinoma of the left temple and 
corneal opacities.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  

2.  In order to further attempt to verify 
the veteran's claimed mustard gas 
exposure, the RO should request the 
veteran's complete service personnel 
records from the National Personnel 
Records Center and request any 
information pertaining to participation 
in mustard gas experiments at Ford Ord in 
Monterey, California, and at the base in 
which he was located in Santee, 
California.

3.  The RO should attempt to verify 
exposure to mustard gas at Ford Ord in 
Monterey, California, and at the base in 
which he was located in Santee, 
California in accordance with the 
provisions of M21-1, Part III, para. 5.18 
(April 30, 1996), to include providing 
all available specifics regarding claimed 
testing to the:

Commander, U.S. Army Chemical and 
Biological Defense Agency Attn: AMSCB-CIH 
Aberdeen Proving Ground, Maryland, 21010-
5423

The Board specifically directs the RO to 
attach the following to its request for 
information: a photocopy of the veteran's 
service discharge document and service 
personnel records to verify his military 
assignments and a summary of the 
veteran's statements discussing his 
claimed exposure to mustard gas.  Such 
information should be provided so that 
the U.S. Army Chemical and Biological 
Defense Agency may make a complete and 
informed investigation of the veteran's 
claims of exposure to mustard gas.

4.  If full-body exposure to mustard gas 
cannot be conceded, the RO should 
schedule the veteran to undergo 
comprehensive VA examinations to 
determine the nature, severity, and 
etiology of squamous cell carcinoma of 
the left temple and corneal opacities.  
The examiner must have an opportunity to 
review the veteran's claims file, to 
include his service medical records.  
After reviewing the available medical 
records and examining the veteran, the 
examiner should be requested to provide 
an opinion as to following questions: (1) 
whether it is at least as likely as not 
that squamous cell carcinoma of the left 
temple was incurred in service or 
manifested to a compensable degree within 
one year following his discharge from 
service in October 1945? and (2) whether 
it is at least as likely as not that 
corneal opacities were incurred in 
service?  A complete rationale for any 
opinion expressed should be included in 
the examination report, to include upon 
what medical principles the opinions are 
based and citation to the evidence of 
record upon which the opinion is based.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

7.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for squamous cell 
carcinoma of the left temple and corneal 
opacities, including as being due to 
mustard gas exposure.  

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran's attorney may want to submit copies of 
the documents that were attached to the October 2000 letter 
she received from the Department of the Army.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


